Citation Nr: 0712751	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease, 
claimed as secondary to service-connected residuals of right 
mandible fracture due to head injury.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a Central Office hearing in February 
2004 before the undersigned Veterans Law Judge.  A transcript 
of such hearing is associated with the claims folder and has 
been reviewed.

In September 2004, the Board remanded the case for further 
development.

The veteran's initial claims folder has not been located and 
the Board bases this determination on evidence contained in 
his rebuilt claims folder.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's Parkinson's disease is related to his service-
connected residuals of right mandible fracture due to head 
injury.


CONCLUSION OF LAW

Parkinson's disease is not proximately due to or the result 
of the veteran's service-connected residuals of right 
mandible fracture due to head injury.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a November 2004 letter.  That letter 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

As discussed above, the veteran's claims folder has been 
rebuilt.  In December 2006, the veteran's representative 
submitted copies of documents in an effort to assist the RO.  
Thereafter, the RO made further attempts to reconstruct the 
folder.  According to a February 2007 internal memorandum, 
the RO indicated that it had made every attempt to 
reconstruct the folder, however the veteran's service medical 
records are not associated.  The rebuilt folder contains all 
available evidence pertaining to the veteran's claim, to 
include the veteran's contentions, medical treatise article, 
a hearing transcript, and post-service medical records from 
the VAMC in Memphis, Tennessee.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his service connection 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio V. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).


Background

During active service in 1975, the veteran was involved in a 
truck accident in which he sustained a head injury and 
fracture to his right mandible.  In an April 1977 rating 
decision, the RO granted service connection for residuals of 
a fracture to the right mandible due to a head injury and 
assigned a noncompensable disability rating, effective from 
August 1976.

In October 1986, the veteran was involved in another car 
accident that resulted in bilateral mandibular body 
fractures.  He was hospitalized at the VA hospital in Memphis 
and related hospital records are associated with the claims 
file.

In 1999, the veteran began to notice symptoms such as 
tremors, speech disturbances and rigidity; he was 
subsequently diagnosed with Parkinson's disease.  According 
to VA treatment records, the veteran reported having no 
family history of Parkinson's disease.  

In June 2000, the veteran underwent a general VA examination 
in connection with an unrelated pension claim.  The veteran's 
history of car accidents and mandibular fractures were noted, 
as well as a history of cocaine use.  A magnetic resonance 
imaging (MRI) scan of the brain was within normal limits, 
thereby ruling out a stroke secondary to cocaine use.

The veteran reportedly was involved in another car accident 
in December 2000.  He stated that it was a minor accident and 
that he was not seriously injured.

In October 2001, the veteran was seen by his VA primary care 
physician.  The physician noted that studies have shown a 
link between head injuries and the development of Parkinson's 
disease.  The physician further indicated that "[t]his 
patient has had several accidents with resultant head trauma 
which certainly could have some bearing on his Parkinson's 
conditions."

Later in October 2001, the veteran underwent a VA 
neuropsychological examination.  Diagnosis was Parkinson's 
disease, memory and other mild cognitive deficits consistent 
with a history of head injury.  In discussing the possible 
origin of the veteran's Parkinson's disease, the examiner 
stated that the relationship between Parkinson's disease and 
a prior history of head trauma could not be conclusively 
proven, although he conceded that repeated head injuries 
could cause a parkinsonian syndrome.

In January 2002, the veteran underwent VA neuropsychological 
testing.  Objective testing failed to identify any 
significant evidence of memory decline, and no relationship 
between the veteran's memory complaints and his history of 
head injury.  


Analysis

The veteran does not contend nor does the evidence show that 
he developed Parkinson's disease in service.  Rather, the 
veteran asserts that his Parkinson's disease is related to 
his service-connected residuals of right mandible fracture 
due to head injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

On review, the Board finds that secondary service connection 
for Parkinson's disease is not warranted.  The record 
contains a current diagnosis of Parkinson's disease.  
However, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's Parkinson's 
disease is proximately due to, or the result of, his service-
connected residuals of right mandible fracture due to head 
injury.  In this regard, the record contains a December 2004 
VA opinion in which the examiner concluded that it is 
unlikely that the veteran's Parkinson's disease is related to 
his in-service head injury.  The examiner acknowledged that 
the role of head trauma in the development of Parkinson's 
disease is controversial with some studies showing an 
association, while others do not.  The examiner stated that 
it is generally accepted that repeated head battery that 
boxers experience can result in dementia pugilistica and in 
parkinsonism.  However, the examiner stated that that 
scenario does not apply in the veteran's case, in which there 
are at most, two isolated episodes of head injury.  

In support of his conclusion that the veteran's Parkinson's 
disease is not related to his in-service head injury, the 
December 2004 VA examiner referred to one study, titled 
"Head trauma preceding Parkinson's disease" by Bower, et al 
in the May 2003 issue of Neurology, Volume 60.  That study 
compared patients with Parkinson's disease to case controls 
from a patient population in Rochester, Minnesota.  The study 
revealed that 11 of the 13 persons who had a history of head 
trauma demonstrated moderate to severe head trauma in which 
loss of consciousness was an important feature.  The study 
also revealed that Parkinson's disease after head trauma 
tended to involve older patients and not younger patients, 
such as the veteran, who developed Parkinson's disease in his 
mid-forties.  In the study, there were two patients with mild 
trauma (no loss of consciousness) in both the Parkinson's 
disease and case control group.  

The December 2004 VA examiner noted that, in the instant 
case, there is no medical documentation that the veteran lost 
consciousness in either motor vehicle accident, and therefore 
his head trauma would most likely fall into the "mild 
trauma" category for purposes of the Mayo study only.  The 
examiner explained that given the veteran's immediate lucid 
period after the first motor vehicle accident in which he had 
the wherewithal to pull his friend out of the truck and 
search for help, and the fact that the veteran only had a 
brief period of amnesia surrounding the helicopter's arrival, 
most experts in head trauma would classify the head injury as 
minor or mild.  The above-mentioned study showed no 
difference in the incidence of mild trauma between the 
Parkinson's disease and control population.  

The Board acknowledges the veteran's contention that he 
sustained more than mild head trauma in service (see February 
2007 VA Form-646).  Nevertheless, the December 2004 examiner 
observed that, even if the veteran were to be placed in the 
"severe head trauma" group, such trauma would have 
accounted for only 13 of the total 202 patients with 
Parkinson's disease.  In other words, the examiner stated 
that, in the general population, severe head trauma may play 
an important etiologic role in about only 6.5 percent of 
Parkinson's disease cases.  The examiner further noted that 
over 90 percent of Parkinson's disease still arises from risk 
factors that have nothing to do with head trauma.  Therefore, 
based on a review of the veteran's claims folder and the 
above-mentioned study, the examiner opined that it is 
unlikely that the veteran's in-service head injury was 
responsible for the later development of Parkinson's disease.  

The December 2004 examiner also stated that the normal MRI 
studies are typical for patients with Parkinson's disease.  
More importantly, the examiner noted that the veteran's MRI 
did not show any residual of what might be expected in 
moderate to severe head injury, namely focal encephalomalcia 
in an area of previous contusion.  It was noted that the 
natural history of post-concussive symptoms in mild or minor 
head injury is one of improvement; that is also true for 
moderate to severe injury, although recovery of cognitive 
deficits from the onset of head injury might be incomplete.  
The examiner opined that it is unlikely that mild or minor 
head injury would cause new cognitive loss decades later.  
Rather, the examiner noted that heavy alcohol use and 
substance abuse over years can produce cognitive deficits.  
The Board finds the December 2004 VA opinion to be highly 
probative in that it was rendered following a thorough review 
of the record.  

The Board also notes that January 2002 VA neuropsychological 
testing failed to show a relationship between the veteran's 
memory complaints and his history of head injury.  
Accordingly, the neuropsychological examiner stated that it 
is doubtful that the veteran's head injury resulted in 
significant residual memory or other higher cognitive 
problems.

The Board acknowledges that the record contains two 
statements dated in October 2001 which discuss the probable 
etiology of the veteran's Parkinson's disease.  As noted, a 
VA primary care physician stated that "[t]his patient has 
had several accidents with resultant head trauma which 
certainly could have some bearing on his Parkinson's 
conditions."  Later in the month, a VA examiner stated that 
the relationship between Parkinson's disease and a prior 
history of head trauma could not be conclusively proven, and 
that repeated head injuries could cause a parkinsonian 
syndrome.  Notwithstanding, the Board notes that these 
opinions merely suggest a possibility, and do not indicate a 
50 % or greater probability that would counter the December 
2004 medical opinion.  The veteran has not submitted a 
medical opinion indicating that there is a 50% probability or 
greater that his Parkinson's disease is related to his in-
service head injury.

The Board also notes that the October 2001 VA examiner noted 
that drug use could have possibly contributed to cognitive 
deficits.  

The Board acknowledges the veteran's assertion that 
Parkinson's disease developed secondary to his service-
connected residuals of right mandible fracture due to head 
injury.  However, there is no indication from the record that 
the veteran has medical training or expertise.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

For the reasons discussed above, the claim of secondary 
service connection for Parkinson's disease must be denied.  
Because a clear preponderance of the evidence is against the 
claim of entitlement to secondary service connection for 
Parkinson's disease, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006).


ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


